IN THE SUPREME COURT OF THE STATE OF KANSAS

                                         No. 108,149

                                     STATE OF KANSAS,
                                         Appellee,

                                               v.

                                  SHAWN ROBERT SASSER,
                                       Appellant.


                               SYLLABUS BY THE COURT
1.
       Generally, a party cannot complain on appeal about a claimed error that was
invited by that party.


2.
       Whether the invited error doctrine applies is a question of law over which this
court has unlimited review.


3.
       A party's actions in causing the claimed error and the context in which those
actions occurred must be carefully reviewed in deciding whether to trigger the invited
error doctrine. There is no bright-line rule for its application.


4.
       In an alternative means case, when a single act may be committed in more than
one way, there must be jury unanimity on guilt for the single crime charged. But
unanimity is not required as to the means by which the crime was committed as long as
substantial evidence supports each alternative means.

                                               1
5.
        Alternative means error is a jury unanimity error injected into a trial through the
confluence of the instructions given to the jury and the lack of evidence to support one or
more means of committing the crime as set out in the instructions.


6.
        Whether a case involves alternative means is typically a matter of statutory
construction, which is a question subject to unlimited review.


7.
        Whether a witness, expert or layman, is qualified to testify as to an opinion is to be
determined by the trial court in the exercise of its discretion.


8.

        K.S.A. 60-456(a) provides that "[i]f [a] witness is not testifying as an expert his or
her testimony in the form of opinions or inferences is limited to such opinions or
inferences as the judge finds (a) may be rationally based on the perception of the witness
and (b) are helpful to a clearer understanding of his or her testimony."


9.
        On the record in this case, the defendant is not entitled to reversal of his conviction
for felony criminal damage to property. The district judge did not abuse his discretion in
admitting a lay witness' opinion on the value of damage to a victim's motorcycle.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed September 27,
2013. Appeal from Johnson District Court; STEPHEN R. TATUM, judge. Opinion filed March 31, 2017.
Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district court is
affirmed.
                                                     2
        Korey A. Kaul, of Kansas Appellate Defender Office, argued the cause and was on the brief for
appellant.


        Shawn E. Minihan, assistant district attorney, argued the cause, and Stephen M. Howe, district
attorney, and Derek Schmidt, attorney general, were with him on the briefs for appellee.


        Per Curiam: Shawn Robert Sasser petitions for review after the Court of Appeals
affirmed his convictions for burglary and felony criminal damage to property. See State
v. Sasser, No. 108,149, 2013 WL 5422322, at *4 (Kan. App. 2013) (unpublished
opinion). Three issues are presented. First, whether the invited error doctrine prevents
Sasser from challenging the jury instruction on the elements of burglary. Second, if the
instruction issue can be reached, whether sufficient evidence supported each alternative
means Sasser claims was identified as a basis for the jury to convict on the burglary
count. And, third, whether a witness gave improper opinion testimony about the cost to
repair a motorcycle because the State later used that testimony to support the felony
conviction for criminal damage to property.


        We agree the Court of Appeals erred when it applied the invited error doctrine
under these circumstances, and we affirm the burglary conviction because sufficient
evidence supported that instruction—assuming it presented alternative means. A majority
of the court holds that Sasser is not entitled to reversal on the opinion testimony issue.


                           FACTUAL AND PROCEDURAL BACKGROUND

        Sasser became enraged when his daughter decided to spend her birthday with his
ex-wife (the daughter's mother) and the ex-wife's friend, Sean Zuber. On the evening of
the birthday, Sasser sent a series of menacing text messages to his ex-wife over several
hours. In them, he referenced killing her and Zuber, writing such things as: "Shortly you

                                                    3
will be in pieces begging for your life," "you will die begging for your life," and "I have
been waiting for this day and you will for a short time beg me to stop."


       After sending his last text, Sasser drove to his ex-wife's apartment. When he
arrived, he knocked over her motorcycle and broke into the apartment. No one was home.
While inside, he damaged a television set. Two neighbors tried to stop him, but he
escaped after threatening one of them with a gun.


       The State charged Sasser with attempted first-degree murder, burglary, criminal
threat, felony criminal damage to property, misdemeanor criminal damage to property,
and aggravated assault. The jury could not reach a verdict on the attempted first-degree
murder or aggravated assault charges but convicted him on the others. He later pleaded
guilty to aggravated assault and a lesser charge of attempted aggravated assault in lieu of
attempted first-degree murder. The district court sentenced him to imprisonment for 26
months, including 12 months for burglary and 6 months for felony criminal damage to
property as well as a consecutive term of 6 months in county jail.


       Sasser appealed the burglary and felony criminal damage convictions. He argued
the State failed to produce sufficient evidence to convict him on each alternative means
of committing burglary that he claimed were contained in the jury instructions. He also
argued the felony criminal damage to property conviction rested on improperly admitted
lay opinion testimony. The Court of Appeals affirmed, holding Sasser invited any
alternative means error by requesting the burglary jury instruction prior to trial and that
the district court was within its discretion to admit the opinion testimony. See Sasser,
2013 WL 5422322, at *2, 3.


       We granted Sasser's petition for review. Jurisdiction is proper. See K.S.A. 60-
2101(b) (review of Court of Appeals decision).
                                              4
                                    THE INVITED ERROR DOCTRINE

         Before addressing whether Sasser's burglary conviction must be reversed because
the State failed to produce sufficient evidence of each alternative means of committing
burglary, we must first decide whether the panel correctly sidestepped the question by
invoking the invited error doctrine. See 2013 WL 5422322, at *2. We hold the panel
erred.


Additional Facts


         In its complaint, the State's burglary charge alleged:


         "That on or about the 3rd day of July, 2011, in the County of Johnson, State of Kansas,
         SHAWN ROBERT SASSER, did then and there unlawfully, willfully, feloniously,
         knowingly and without authority enter into a dwelling, to-wit: apartment of Janet Sasser,
         with the intent to commit a felony therein, to-wit: murder, aggravated assault, or
         criminal threat . . . ." (Emphasis added.)


         The trial court instructed the jury that to convict Sasser of this charge it was
required to find:


         "1. That the defendant knowingly entered an apartment which is a dwelling;


         "2. That the defendant did so without authority;


         "3. That the defendant did so with the intent to commit first degree murder, aggravated
         assault or criminal threat, therein; and




                                                      5
          "4. That this act occurred on or about the 3rd day of July, 2011, in Johnson County
          Kansas." (Emphasis added.)


          Prior to trial, both Sasser and the State requested proposed jury instructions for the
burglary count virtually identical to the one given at trial. At the jury instructions
conference after the close of evidence, the court and counsel confirmed the correct listing
of the offenses in item three (first-degree murder, aggravated assault, or criminal threat).
When asked by the court whether any other changes were required, both sides agreed the
instruction was appropriate.


          On appeal, Sasser contended the burglary conviction must be reversed because the
State failed to produce sufficient evidence of each alternative means of committing
burglary set out in the jury instruction. He argued these alternative means were that he
intended "to commit first degree murder, aggravated assault or criminal threat" inside his
ex-wife's apartment, and that there was no evidence he intended to commit criminal
threat.


          The panel declined to reach the merits of this argument. In its view, Sasser invited
the error by requesting the jury instruction before trial and then failing to object to it at
the instructions conference. 2013 WL 5422322, at *2. The panel noted, "[T]his court
previously has applied the invited error rule to situations involving alternative means,"
and added, "The invited error rule seems especially appropriate in this instance, where the
language that allegedly creates the alternative means is found only in the jury instruction,
not in the statutory language itself." 2013 WL 5422322, at *2 (citing State v. Schreiner,
46 Kan. App. 2d 778, 788, 264 P.3d 1033 [2011], and State v. Degyves-Chavez, No.
105,314, 2012 WL 924809, at *4 [Kan. App. 2012]).




                                                      6
Standard of Review


       Whether the invited error doctrine applies is a question of law over which this
court has unlimited review. State v. Hankins, 304 Kan. 226, 230, 372 P.3d 1124 (2016).


Discussion


       Generally, a defendant cannot complain on appeal about a claimed error that was
invited. State v. Verser, 299 Kan. 776, 784, 326 P.3d 1046 (2014).


       "Where counsel for one party causes or invites a particular ruling, such party cannot later
       argue that such ruling was erroneous. [Citation omitted.] It is elementary that a litigant
       cannot take contrary positions, one in which he has sought and procured an order, ruling
       or judgment in the trial court and another in the supreme court in which he complains of
       such order, ruling or judgment. . . . One who by his own act invites and leads the court
       into erroneous action cannot complain of it nor take advantage of the ruling." Gilliland v.
       Kansas Soya Products Co., 189 Kan. 446, 451-52, 370 P.2d 78 (1962).


       The defendant's actions in causing the alleged error and the context in which those
actions occurred must be carefully reviewed in deciding whether to trigger this doctrine.
There is no bright-line rule for its application. For example, we have held the doctrine
does not apply to a structural constitutional error. Verser, 299 Kan. at 784; see also State
v. Logsdon, 304 Kan. 3, 41, 371 P.3d 836 (2016) (acknowledging exception); State v.
Dupree, 304 Kan. 377, 393, 373 P.3d 811 (2016) (same). And we have held a party must
do more than just fail to object to a proposed jury instruction at the instructions
conference. See State v. Walker, 304 Kan. 441, 445, 372 P.3d 1147 (2016) (invited error
would not bar defendant from raising lesser included offense issue on appeal when
counsel did not request instructions pretrial and confirmed that was still the case at the
instructions conference); State v. Dern, 303 Kan. 384, 398, 362 P.3d 566 (2015)
                                                     7
(declining to apply invited error because defendant did not object to, or request, the
challenged instruction); State v. Soto, 301 Kan. 969, 984, 349 P.3d 1256 (2015)
(declining to apply invited error when counsel merely acquiesced in a ruling that the facts
did not justify a lesser included offense instruction after court initially proposed it); and
State v. Lewis, 299 Kan. 828, 855, 326 P.3d 387 (2014) (declining to apply invited error
when defendant acquiesced to jury question response). On the other hand, when a
defendant actively pursues what is later argued to be an error, then the doctrine most
certainly applies. See State v. Angelo, 287 Kan. 262, 279-80, 197 P.3d 337 (2008)
(applying doctrine when defendant affirmatively requested no lesser included offense
instructions because defense strategy was "all-or-nothing").


       Sasser's case is more analogous to those in which we have declined to apply the
invited error doctrine when counsel merely acceded to—but did not affirmatively
request—a factually inappropriate instruction. The nature of the alternative means issue
helps explain this.


       "'In an alternative means case, where a single offense may be committed in more than
       one way, there must be jury unanimity as to guilt for the single crime charged. Unanimity
       is not required, however, as to the means by which the crime was committed so long as
       substantial evidence supports each alternative means.'" State v. Timley, 255 Kan. 286,
       289, 875 P.2d 242 (1994) (quoting State v. Kitchen, 110 Wash. 2d 403, 410, 756 P.2d 105
       [1988]), disapproved of on other grounds State v. Brooks, 298 Kan. 672, 317 P.3d 54
       (2014).


       An alternative means error is not just about sufficiency of the evidence. It is a jury
unanimity error injected into a trial through the confluence of the instructions given to the
jury and the lack of evidence to support one or more means of committing the crime as
set out in the instructions. This circumstance generates uncertainty about the verdict
because, absent sufficient evidence that the defendant employed each one of the means
                                                   8
submitted to the jury, it is possible jurors "may have based their finding[s] of guilt on an
invalid ground." State v. Whitney, 108 Wash. 2d 506, 511, 739 P.2d 1150 (1987); see also
State v. Wright, 290 Kan. 194, 205, 224 P.3d 1159 (2010) (without assurance each juror's
vote was supported by means for which there was sufficient evidence, "'[w]e have no
guarantee that the jury was unanimous at the level of factual generality that matters most
of all: guilt v. innocence'") (quoting Beier, Lurching Toward the Light: Alternative
Means and Multiple Acts Law in Kansas, 44 Washburn L.J. 275, 299 [Winter 2005]),
disapproved of on other grounds Brooks, 298 Kan. 672. When this unanimity problem
occurs, reversal is required. See Wright, 290 Kan. at 203.


       Because the problem in an alternative means case is the appellate court's inability
to conclude the jury based its verdict on means for which there was sufficient evidence, it
is axiomatic that the error itself can only occur when the lack of evidence is combined
with overbroad language in the jury instructions. See Mott, Alternative Means
Jurisprudence in Kansas: Why Wright is Wrong, 62 Kan. L. Rev. 53 (2013) ("An
'alternative means' case arises when the court's instructions give the jury the option of
convicting a defendant of a single offense under two or more statutory means.").


       In Dern, we acknowledged leaving open the question of whether the invited error
doctrine applies when the defendant requests a jury instruction that the defendant later
claims creates an alternative means problem. See Dern, 303 Kan. at 398 (listing cases).
Various Court of Appeals panels have reached inconsistent conclusions, as illustrated by
the following two cases.


       In State v. Schreiner, 46 Kan. App. 2d 778, 264 P.3d 1033 (2011), a defendant
claimed the statute defining aggravated sodomy created alternative means of committing
the offense, so he argued his conviction should be reversed because one of those means
was not supported by sufficient evidence. The panel agreed the statute set out alternative
                                              9
means but held the defendant could not challenge his conviction on that basis because he
invited the error by requesting the instruction. 46 Kan. App. 2d at 789. It is important that
the means the defendant argued was not supported by the evidence was submitted to the
jury only because it was contained in defendant's requested instruction, and it expanded
the offense's scope beyond what the State had charged in its amended information and on
which the State had tried the case. 46 Kan. App. 2d at 787. Had the jury been instructed
in a manner consistent with the amended information, there would have been no basis to
assert an alternative means challenge. 46 Kan. App. 2d at 786-89; see also Dern, 303
Kan. at 397 (discussing Schreiner).


       In contrast, the panel in State v. Creason, No. 105,450, 2012 WL 3289946, at *4
(Kan. App. 2012) (unpublished opinion), declined to apply invited error when the
defendant argued there was insufficient evidence to support each alternative means of
committing misdemeanor battery described in the instruction. In that case, defendant had
proposed a nearly identical instruction to the one given at trial and failed to object at the
instructions conference. The panel held the doctrine was not triggered because


       "[Defendant] is not complaining about error in the formulation of the battery instruction,
       which she submitted to the district court. She is claiming there was insufficient evidence
       to prove her guilt beyond a reasonable doubt of one alternative means of battery." 2012
WL 3289946, at *4.


In Creason the statute itself created the alternative means issue raised on appeal, and
there was no suggestion the jury instruction proposed by the defendant expanded the
crime beyond the scope of the charging document. 2012 WL 3289946, at *3.


       As we did in Dern, in this case we can distinguish Schreiner on its facts without
reaching the question of whether alternative means error can never be invited. In Sasser's
case, the nature of the alternative means error, coupled with the circumstances, convinces
                                                   10
us Sasser did not invite the error he raises in this appeal. Sasser's counsel requested an
instruction before trial that conformed to the way the State had charged the crime. This
occurred before an alternative means error could be invited because the trial had not yet
occurred. In other words, counsel could not appreciate before trial that the instruction
would be overbroad—as measured by the State's evidence—until that evidence was
submitted.


       Like a lawyer who fails to request a lesser included offense instruction before trial,
defense counsel who formulates pretrial proposed jury instructions based on the charging
document will not know whether the State's evidence will justify the instructions. The
opportunity to make that assessment will not present itself until the close of evidence.
This is different than when a lawyer submits a pretrial instruction on the elements of an
offense that defines the offense more expansively than it is charged by the State. See
Schreiner, 46 Kan. App. 2d at 787 (requested instruction expanded scope of offense
beyond what the State charged).


       Admittedly, these issues may present close calls at times, especially because
defense counsel has a professional obligation at the instructions conference to match the
proposed instructions that are about to be given with the evidence presented at trial—just
as Sasser's counsel did. But in terms of invited error, at the time Sasser requested the
challenged instruction in advance of trial, he could not have known that the instruction
would be erroneous at the close of evidence, especially because the instruction matched
the State's allegations. Sasser's failure to object to the jury instructions finalized at the
instructions conference more closely resembles acquiescence than invitation. We will not
apply the invited error doctrine under these circumstances.




                                               11
                                    ALTERNATIVE MEANS


       The next question is whether the jury instructions presented an alternative means
issue requiring reversal of the burglary conviction. Recall that the instruction told the jury
it could find Sasser guilty of burglary if Sasser entered the apartment "with the intent to
commit first degree murder, aggravated assault or criminal threat, therein." Because we
conclude there was sufficient evidence Sasser intended to commit each of these felonies,
we need not decide whether this portion of the instruction actually set out alternative
means of committing burglary.


       We have previously explained that when a single offense may be committed in
more than one way, the jury must be unanimous as to the defendant's guilt. But unanimity
is not required as to any individual means so long as substantial evidence supports each
means. State v. Brown, 295 Kan. 181, 188, 284 P.3d 977 (2012). Alternative means issues
arise when the statute and any instructions that incorporate it list distinct alternatives for a
material element of the crime. State v. Williams, 303 Kan. 750, 757, 368 P.3d 1065
(2016). "Consequently, determining whether a case involves alternative means is
typically a matter of statutory construction, which is a question subject to unlimited
review." 303 Kan. at 757.


       As the State suggests, there are two ways Sasser's alternative means issue could
fail. One is if the multiple object-felonies in the burglary instruction are not alternative
means of committing the offense. The other is if sufficient evidence supported each
alternative means, assuming for the sake of argument that each listed crime constituted a
means. Because sufficient evidence showed Sasser's intent to commit each of the object-
felonies in the apartment, we need not address whether his intent to commit these felonies
constituted alternative means of committing burglary.


                                              12
       Sasser argues only that there was no evidence he intended to commit a criminal
threat in the apartment. Criminal threat includes a threat to "[c]ommit violence
communicated with intent to place another in fear . . . ." K.S.A. 2016 Supp. 21-
5415(a)(1). But contrary to his contention, sufficient evidence revealed Sasser expressly
communicated his intent to perform acts that would qualify as criminal threats in his text
messages prior to arriving at his ex-wife's apartment. For example, he told his ex-wife,
"Shortly you will be in pieces begging for your life." (Emphasis added.) Also, he told
both her and Zuber that he would "see [them] soon" and "not be there to talk." He said he
would "kill [his ex-wife] in front of God and everybody for bringing [Zuber] into [his
daughter's] life." And after Zuber replied that Sasser had better "bring more than three
guys this time," Sasser responded, "I have been waiting for this day and you will for a
short time beg me to stop." (Emphasis added.)


       A reasonable juror could conclude from these messages that Sasser intended to
hold his ex-wife or Zuber under threat of violence for at least "a short time" and that he
intended they would fear for their lives during that period. Accordingly, even if
alternative means of committing aggravated burglary were submitted to the jury, there
was sufficient evidence of each means.


                                 LAY OPINION TESTIMONY


       A lay witness may testify "in the form of opinions or inferences" so long as the
opinions or inferences are rationally based on the witness' perceptions and helpful to a
clearer understanding of the witness' testimony. K.S.A. 60-456(a). In contrast, an expert
witness may offer opinions on matters within the expert's scope of special knowledge,
skill, experience, or training. K.S.A. 60-456(b). In Sasser's case, a lay witness, Zuber,
was permitted to tell the jury his estimate of the monetary value of the damages caused to
the ex-wife's motorcycle. Sasser argues this lay opinion testimony was inadmissible and,
                                             13
because it was the State's only evidence about the monetary value of the damages, his
felony conviction for doing more than $1,000 worth of criminal damage to property must
be reversed. We reject this claim.


Additional Facts


       The motorcycle Sasser knocked over was a 2010 Kawasaki Ninja that his ex-wife
purchased 6 to 18 months before the crime for $3,500 to $4,000. Photographs of the
damages were shown to the jury during the testimony of an Overland Park police officer,
but the photographs have not been included in the record on appeal.


       Zuber testified he looked at the motorcycle after Sasser knocked it over and saw
damages to its fairings, front and rear turn signals, and handlebar. He also testified that
the police asked him for a damage estimate. He said he had owned five or six
motorcycles during his "whole life" and had a "basis of knowledge . . . to provide" an
estimate. He was, he said, "real knowledgeable when it comes to motorcycles and
repairs"; he had several friends who owned motorcycle shops and rode sport bikes like
the damaged motorcycle as well as Harleys.


       The prosecutor then asked Zuber what he told the police about the amount of
damage. Sasser's counsel objected: "[I]t's asking for an opinion." The trial judge
responded that additional foundation was required, "particularly regarding this kind of
motorcycle."


       Zuber then testified that he was familiar with Kawasaki Ninjas because he had
owned one for about 2 years, probably right before he began his relationship with Sasser's
ex-wife 9 years earlier. Zuber said that the damaged Ninja was "a brand new bike" with
only 300 miles on it. Sasser's ex-wife, he said, "had just purchased it."
                                             14
      The prosecutor again asked what Zuber had told the police about the amount of
damage, and Sasser's counsel again objected. The court permitted the defense to question
Zuber, who conceded he had never worked at a "bike" shop. He had, however, repaired
his own "bikes." The exchange continued:


      "Q. So you are familiar with the costs that are needed to repair a bike?


      "A. Yes, I am. My brother used to be the finance manager at Freedom Cycle. Not only
           that, but I did take the bike also to go get an estimate on it, yes.


      "Q. Okay. But you didn't actually repair this bike?


      "A. No, I did not.


      "Q. Did you take off any of the outside material to see what damage was underneath it?


      "A. I could see what was wrong with it by looking at it. The handlebars were bent, the
           fairing was cracked, turn signals were busted off. Yeah, I could see the damage, and
           I know approximately what they cost, let alone—except for maybe the labor to
           repair them, yes.


      "Q. You are not familiar with the labor costs?


      "A. Well, labor costs, you know, different shops cost different things, depending on
           where you take it to. So, you know, anywhere between $50 an hour to $65 an hour,
           just depends on where you take it.


      "Q. Do you know how many hours it would take to fix the damage that was done to this
           bike that day?


      "A. Do I?
                                                    15
       "Q. Yes.


       "A. No, because I am not—I don't really work on Ninjas. So, no, I don't really know. But
            I do know what approximately the cost is to repair a fairing or replace a fairing,
            handlebars, and those kind of things, and that's what my estimate of what the cost
            would be, minus the labor."


       After this testimony, defense counsel said, "Judge . . . I do think it's an opinion. He
admitted that he doesn't repair these type of bikes, or familiar [sic] with the hours of labor
that would be associated with that. I don't think that's sufficient." But the court ruled, "I
think he's knowledgeable enough to give a lay opinion. It's not an expert opinion, but a
lay opinion. I will allow it." Zuber then testified he told the police that he thought the
value of the damage to the motorcycle was $1,000 to $1,500.


       The Court of Appeals panel ruled that the district court was within its discretion to
permit Zuber's damage value testimony. It reasoned, "Zuber's testimony was admitted as
lay opinion testimony because Zuber knew 'approximately what [the repairs] cost[,]" and
"Zuber's testimony about the extent of damage to the motorcycle and the approximate
value of the damage was rationally based on his perception of what he saw when the
police asked him to inspect [the ex-wife's] motorcycle. Zuber's testimony was also
helpful in explaining the damage to [the] motorcycle." 2013 WL 5422322, at *3. It
further reasoned, "[U]nder a plain-meaning reading of K.S.A. 60-456(a), Zuber's
testimony was properly allowed." 2013 WL 5422322, at *3.


Standard of Review


       Whether a witness, expert or layman, is qualified to testify as to his or her opinion
is to be determined by the trial court in the exercise of its discretion. Hawkinson v.
                                                   16
Bennett, 265 Kan. 564, 592, 962 P.2d 445 (1998); see also State v. Shadden, 290 Kan.
803, Syl. ¶ 10, 235 P.3d 436 (2010) ("On appeal, a district court's application of K.S.A.
60-456 is reviewed under an abuse of discretion standard."). "A trial court abuses its
discretion when the act complained of '(1) is arbitrary, fanciful or unreasonable; (2) is
based on an error of law; or (3) is based on an error of fact.'" State v. Page, 303 Kan. 548,
555, 363 P.3d 391 (2015) (quoting State v. Morrison, 302 Kan. 804, 812, 359 P.3d 60
[2015]).


Discussion


       "Criminal damage to property is by means other than by fire or explosive . . .
[k]nowingly damaging, destroying, defacing or substantially impairing the use of any
property in which another has an interest without the consent of such other person . . . ."
K.S.A. 2011 Supp. 21-5813(a)(1). The crime's severity turns on the extent of damage to
the property. Relevant to this case, "[c]riminal damage to property if the property . . . is
damaged to the extent of at least $1,000 . . . is a severity level 9, nonperson felony . . . ."
K.S.A. 2011 Supp. 21-5813(b)(2). If property "damaged is of the value of less than
$1,000 or is the value of $1,000 or more and is damaged to the extent of less than
$1,000," the crime "is a class B nonperson misdemeanor." K.S.A. 2011 Supp. 21-
5813(b)(3).


       In the context of criminal damage to a vehicle, we have held, "[F]or purposes of
determining if the offense is a felony or misdemeanor, the value of the damage is the cost
of replacement [parts] plus installation." State v. Jones, 247 Kan. 537, 540-41, 802 P.2d
533 (1990) (holding value of damages caused by breaking car windows was sum of cost
of new window glass plus cost of installing it), disapproved of on other grounds State v.
Gunby, 282 Kan. 39, 144 P.3d 647 (2006). Moreover, for the statute's purposes, the value
of damages to a vehicle cannot exceed the vehicle's total value. 247 Kan. at 542.
                                               17
       At the time of Sasser's trial, the relevant Kansas rules of evidence provided:


               "If the witness is not testifying as an expert his or her testimony in the form of
       opinions or inferences is limited to such opinions or inferences as the judge finds (a) may
       be rationally based on the perception of the witness and (b) are helpful to a clearer
       understanding of his or her testimony.


                "If the witness is testifying as an expert, testimony of the witness in the form of
        opinions or inferences is limited to such opinions as the judge finds are (1) based on
        facts or data perceived by or personally known or made known to the witness at the
        hearing and (2) within the scope of the special knowledge, skill, experience or training
        possessed by the witness." K.S.A. 60-456(a)-(b).


       If the district court admits opinion testimony, it must be "deemed to have made the
finding requisite to its admission." K.S.A. 60-456(c). Opinion testimony may embrace
"the ultimate issue or issues to be decided by the trier of fact." K.S.A. 60-456(d). A
recognized treatise in this area explains:


       "[K.S.A. 60-456] recognizes that opinion testimony is the exceptional thing rather than
       the normal, and that there must be some necessity for it. On such questions as speed of a
       vehicle, intoxication, sanity, identity and the like, the witness is of necessity better able to
       draw a legitimate conclusion from what he or she has perceived than the jury could from
       a narration of the details, the details being of such character that people generally are
       capable of understanding them and of arriving at a conclusion with respect thereto.


               ....


               "Under [K.S.A. 60-456(a)] the qualification of lay witnesses is a matter for trial-
       court discretion in applying the standards outlined by the statute, and the discretion is not
       subject to review except in cases of abuse. The fact that the testimony may go to an

                                                     18
       ultimate issue in the expression of opinion by the witness does not bar its admissibility if
       the testimony is helpful to the jury. The weight to be given it is for the jury, the same as
       with expert testimony." 4 Gard & Casad, Kansas Law and Practice, Kan. C. Civ. Proc.
       Annot. § 60-456, p. 582 (5th ed. 2012).


       In its commentary on a version of Rule 701 of the Federal Rules of Evidence that
prescribed identical standards for the admission of lay opinion testimony, The New
Wigmore, A Treatise on Evidence: Expert Evidence § 2.6, p. 84 (2d ed. 2011) states,
"[T]he proper interpretation of Rule 701 and analogous state rules was that it did 'not
permit a lay witness to express an opinion as to matters which are beyond the realm of
common experience and which require the special skill and knowledge of an expert
witness.'" Nonetheless,


       "[s]ome courts held that under this rule 'a lay witness with first-hand knowledge can offer
       an opinion akin to expert testimony in most cases, so long as the trial judge determines
       that the witness possesses sufficient and relevant specialized knowledge or experience to
       offer the opinion.' Under this interpretation, courts dodged restraints on expert opinions
       by calling them lay opinions . . . ." The New Wigmore § 2.6, p. 83.


       It further describes the line dividing lay opinion and expert testimony as follows:


       "[W]hile an expert relies on scientific, technical, or other specialized knowledge, lay
       testimony is based solely 'on the perception of the witness.' This means that opinion
       testimony should only be considered lay and not expert opinion if the average person,
       having been in the same position as the witness, could provide the testimony. Some
       courts adopt this standard but then apply it very liberally.


               "[L]ay opinion testimony is limited to testimony based on the perception of
       fleeting events that does not require the witness to apply specialized knowledge.
       Application of specialized knowledge from whatever source would bring the testimony
       within the sphere of expertise." The New Wigmore § 2.6, p. 84-85.
                                                    19
      Both the federal rules and K.S.A. 60-456 have been amended since Sasser's trial,
apparently in an attempt to emphasize the boundary between the acceptable sources of
knowledge to support the two types of opinion testimony and to bring the requirements
for admission of expert opinion into line with the United States Supreme Court's decision
in Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 592-94, 113 S. Ct. 2786, 125
L. Ed. 2d 469 (1993).


              "(a) If the witness is not testifying as an expert, the testimony in the form of
      opinions or inferences is limited to such opinions or inferences as the judge finds: (1) Are
      rationally based on the perception of the witness; (2) are helpful to a clearer
      understanding of the testimony of the witness; and (3) are not based on scientific,
      technical or other specialized knowledge within the scope of subsection (b).


              "(b) If scientific, technical or other specialized knowledge will help the trier of
      fact to understand the evidence or to determine a fact in issue, a witness who is qualified
      as an expert by knowledge, skill, experience, training or education may testify thereto in
      the form of an opinion or otherwise if: (1) The testimony is based on sufficient facts or
      data; (2) the testimony is the product of reliable principles and methods; and (3) the
      witness has reliably applied the principles and methods to the facts of the case."
      (Emphasis added.) K.S.A. 2015 Supp. 60-456.


      According to The New Wigmore, a nearly identical provision in the current
version of FRE 701 removing lay opinions based on specialized knowledge from the
scope of admissible lay opinion testimony "now makes it clear that there is no overlap
between Rules 701 and 702 [governing the admission of expert opinion testimony]." The
New Wigmore § 2.6, p. 84.


      We acknowledge that there should be identifiable lines between fact and opinion
testimony and that opinion testimony probably should be more clearly divisible between
                                                   20
lay and expert. These categories are helpful because juries may be too easily swayed by
the label of "expert," and district court judges need markers to police its boundaries and
admissibility. In contrast, average jurors are better equipped to deal with fact and opinion
testimony that proceeds more from common experience and sense and less from
specialized education and training, the contours of which may at times run counter to
human intuition.


         In this case, most of Zuber's testimony was limited to facts—the history of his
motorcycle ownership and familiarity with their repairs through personal experience or
his associations with friends and his brother and their related employment. Two of his
statements can be classified as his (probably unsurprisingly flattering) opinions of the
depth and breadth of his motorcycle knowledge. Those statements are not challenged.
Sasser takes issue only with the district judge's ruling to allow Zuber to recite the $1,000
to $1,500 value he gave police for the likely value of the damaged motorcycle's repairs.
The judge regarded it as lay opinion testimony, a characterization we do not question
today.


         We detect no abuse of discretion in the district judge's ruling. Under the plain
language of K.S.A. 60-456(a) then in effect, we agree with the Court of Appeals panel
that "Zuber's testimony . . . was rationally based on his perception of what he saw when
the police asked him to inspect [the] motorcycle. Zuber's testimony was also helpful in
explaining the damage." 2013 WL 5422322, at *3. In short, Zuber's testimony was not
based on information that was so scientific, technical, or specialized that it cried out for
greater court control, even if we were to analyze this case under the revised statute. The
district judge's ruling was not arbitrary, fanciful, or unreasonable; and it was not based on
an error of law or of fact.




                                               21
       One further point on this issue bears mention. Sasser challenges the admission of
Zuber's estimate because he sees it as a building block to reversal because it was the
"only" evidence of felony-level damage. Even if we were to agree with him that Zuber's
estimate should not have been admitted as lay testimony, reversal would not follow. The
record reflects that the jury was also shown photographs of the damage to the motorcycle.
Those photographs are not included in the record. If Sasser wanted to persuade us or the
Court of Appeals that the photographs did not support the existence of damage worth
$1,000 or more, he needed to ensure that they were included in the record on appeal. See
State v. Sisson, 302 Kan. 123, 128, 351 P.3d 1235 (2015).


                                       CONCLUSION


       The judgment of the district court and the decision of the Court of Appeals are
affirmed.


                                           ***


       BILES, J., concurring in part and dissenting in part: I agree with the outcome and
rationale declining to apply the invited error doctrine and affirming the burglary
conviction. I write separately to express my disagreement regarding opinion testimony
that served as the sole basis for Sasser's felony conviction for criminal damage to
property. I would hold this testimony was inadmissible.


       Our caselaw applying K.S.A. 60-456 does not establish a clear division between
lay and expert opinions. But we should all understand that lay opinion testimony is not
based on specialized knowledge. Instead, its bedrock lies with the witness' position to
observe the event or condition upon which the opinion is being expressed. See, e.g., State
v. Shadden, 290 Kan. 803, 819-25, 235 P.3d 436 (2010) (lay witness may express opinion
                                            22
based on common knowledge about whether person is intoxicated); State v. Hunt, 285
Kan. 855, 864-66, 176 P.3d 183 (2008) (lay witness was allowed to characterize manner
in which victim's body was packaged in tarp tied with rope and secured with tape as
"'overdone'" and to testify about what that meant); State v. Kendall, 274 Kan. 1003, 1013,
58 P.3d 660 (2002) (police officer's opinion on defendant's intoxication admissible as lay
or expert testimony); State v. Craig, 215 Kan. 381, 383, 524 P.2d 679 (1974) (witness
observing defendant's activities in connection with an establishment could testify
defendant "manage[d]" that establishment); State v. Randol, 212 Kan. 461, 468, 513 P.2d
248 (1973) (lay witness with special opportunity to observe defendant near time of crime
could testify to opinion about defendant's sanity at the time of a crime); Stafford v.
Karmann, 2 Kan. App. 2d 248, Syl. ¶ 1, 577 P.2d 836 (1978) (lay opinion on speed of
vehicle admissible).


       Our court's statements on lay and expert opinion testimony regarding intoxication,
which can fall into either category, recognize that lay opinion testimony must not be
based on specialized knowledge. See Shadden, 290 Kan. at 820 ("The common
component of lay and expert opinions regarding impairment or intoxication is the
common knowledge that excessive alcohol consumption can cause problems with
coordination, balance, and mental acuity." [Emphasis added.]). Similarly, we have
permitted a police officer to testify that marks on a person's arm were "needle marks" and
"fresh tracks," despite a lack of medical training, because whether a wound was caused
by a puncture and whether a wound is old or new did not appear "highly technical" and
because the officer nevertheless "had some experience and training in the area about
which he was testifying." State v. Loudermilk, 221 Kan. 157, 163, 557 P.2d 1229 (1976)
("Here the witness testified to what he observed and little more."). And we have approved
the refusal to admit a lay witness' opinion that would have amounted to an opinion on the
law applicable to the witness' conduct. See Osborn v. Lesser, 201 Kan. 45, 47-48, 439
P.2d 395 (1968) (citing trial court's discretion in admitting opinion evidence and holding
                                             23
no error excluding lay witness testimony about what constituted a "proper" turn at a Y-
intersection, which would be an expression of opinion as to the law applicable to the
turn), overruled on other grounds State v. McCullough, 293 Kan. 970, 270 P.3d 1142
(2012).


       The distinction between lay and expert opinion testimony in my view compels the
conclusion that a forecast of future repair costs is not an opinion "rationally based on the
perception of the witness," as required to make it admissible as lay opinion testimony
under K.S.A. 60-456(a). Rather, it is based on specialized knowledge and, therefore, is
impermissible as lay opinion testimony. See Pendarvis v. American Bankers Ins. Co. of
Florida, 354 Fed. Appx. 866, 867 n.3 (5th Cir. 2009) (unpublished opinion) (noting "lay
testimony regarding repair costs for repairs already performed" is different from
testimony "[p]redicting future repair costs"; the former requires the witness "to do little
more than read an invoice," whereas the latter demands a "specialized knowledge");
Paschal v. Engle, No. 03-16-00043-CV, 2016 WL 4506298 (Tex. App. 2016)
(unpublished opinion) (noting in suit for damages to real and personal property, "[t]he
necessity and reasonableness of repair costs are issues that require specialized or
technical knowledge falling within the exclusive domain of an expert"); cf. Jim Ellis
Atlanta, Inc. v. McAlister, 198 Ga. App. 94, 97, 400 S.E.2d 389 (1990) (holding
testimony of individual who had prior experience as automotive technician and
experience repairing vehicles could testify as expert on cost of repairing vehicle).


       Put simply, the knowledge required to form such an opinion is outside the
common experience of laypersons—as compared, for example, to a lay witness' estimate
of how fast a vehicle was travelling or whether an individual appeared to be intoxicated.
The question before us is not whether Zuber could give his opinion on whether parts of
the motorcycle were "bent," "crushed," or "scratched"—or even "badly" or "slightly"
so—nor is it whether the damage appeared to be new or old. Cf. Loudermilk, 221 Kan. at
                                             24
163 (lay witness permitted to characterize wounds on arms). The question is whether
Zuber could tell the jury, as a lay witness, how much it would cost to repair these
damages.


       When one sets aside his purported specialized knowledge of motorcycles and
motorcycle repair, it becomes clear his testimony on this point was admissible, if at all,
only as an expert opinion. Zuber was not in a better position as to the value of the
damages "to draw a legitimate conclusion from what he . . . perceived than the jury could
from a narration of the details, the details being of such character that people generally
are capable of understanding them and of arriving at a conclusion with respect thereto." 4
Gard & Casad, Kansas Law and Practice, Kan. C. Civ. Proc. Annot. § 60-456, p. 582 (5th
ed. 2012).


       The problem, of course, is that no person—witness or juror—without specialized
knowledge of motorcycle repair could conclude from the details, i.e., a visual depiction
of the damages, that the value of those damages exceeded $1,000. Cf. State v. Jones, 247
Kan. 537, 541, 802 P.2d 533 (1990) (reversing felony criminal damage to property
conviction based on damage to automobile because State failed to put on evidence that
11-year-old car's value exceeded then-$150 threshold for felony, rather than
misdemeanor conviction). The State's persistent effort to put into evidence Zuber's
personal experience with riding motorcycles and his brother's employment as a finance
manager at a motorcycle shop underscore that the State was trying to give his testimony
specialized heft. If the State believed this crime was a felony, instead of relying on
Zuber's opinion, it should have to prove the motorcycle damage exceeded the $1,000
threshold and better develop this crucial evidentiary requirement.


       I would hold the trial court abused its discretion by admitting Zuber's testimony
based on a mistaken view of K.S.A. 60-456(a). And, because the remaining evidence
                                             25
does not support the jury's verdict that the damages to the motorcycle exceeded $1,000,
the felony criminal damage conviction should be reversed and the case remanded as to
that count.


       ROSEN and JOHNSON, JJ., join in the foregoing concurring and dissenting opinion.




                                           26